Citation Nr: 0017220	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
20 percent for a right shoulder disorder prior to November 
30, 1993, based upon loose movement or recurrent dislocations 
pursuant to Diagnostic Codes 5202 and 5203.

2.  Entitlement to a schedular disability rating in excess of 
30 percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994, based upon loose 
movement or recurrent dislocations pursuant to Diagnostic 
Codes 5202 and 5203.

3.  Entitlement to a separate disability rating for a right 
shoulder disorder based upon degenerative arthritis of the 
right shoulder and painful motion.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to a disability 
rating in excess of 20 percent.  In November 1994, the RO 
granted the veteran a temporary total disability rating based 
upon the need for convalescence following surgery effective 
from October 24, 1994, to November 30, 1994, pursuant to 38 
C.F.R. § 4.30.  A schedular 100 percent rating under 
Diagnostic Code 5051 was then assigned through November 30, 
1995, and reduced to 30 percent, effective from December 1, 
1995.

The veteran provided testimony at personal hearings conducted 
before the RO in May 1996, and before the undersigned Board 
Member in November 1996.

This matter was previously before the Board in March 1997 and 
May 1999.  In March 1997, the Board identified the issues as: 
1) entitlement to a rating in excess of 20 percent for a 
right shoulder disability prior to October 24, 1994; and 2) 
entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
granted a disability rating of 30 percent, effective November 
30, 1993, and remanded the second issue for additional 
development.  Also, the Board noted that it was not clear 
whether the veteran was raising the issue of entitlement to 
compensation benefits for disability separate and distinct 
from his service-connected right shoulder disorder pursuant 
to 38 U.S.C.A. § 1151.  This issue was referred to the RO for 
clarification and any appropriate action.

The veteran appealed the Board's March 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") contending that he was 
entitled to a disability rating in excess of 30 percent, and 
to an earlier effective date.  In a December 1998 decision, 
the Court vacated the Board's decision as to the denial of an 
increased rating above 30 percent, and the assignment of 
November 30, 1993, as the effective date for the veteran's 30 
percent rating.  The matter was subsequently remanded to the 
Board for further proceedings consistent with the Court's 
December 1998 decision.  In May 1999, the Board issued a 
decision which found that the veteran was not entitled to a 
disability rating in excess of 20 percent  for a right 
shoulder disorder prior to November 30, 1993, and that he was 
not entitled to a disability rating in excess of 30 percent 
for a right shoulder disorder for the period from November 
30, 1993, to October 24, 1994.  The veteran appealed this 
decision to the Court.  In a September 1999 Order, the Court 
granted Appellee's Motion to Remand and Stay Proceedings, 
and, thus, vacated the Board's May 1999 Board decision and 
remanded the case for further proceedings.  Among other 
things, the Board was directed to consider the issue of 
entitlement to a separate disability rating for degenerative 
arthritis of the right shoulder.

In an October 1997 rating decision, the RO granted an 
increased disability rating of 60 percent, effective December 
1, 1995, for the veteran's postoperative residuals, 
arthroplasty involving the right shoulder (as noted above, 
the disability had been rated as 100 percent disabling from 
October 24, 1994, through November 30, 1995, when the rating 
was reduced to 30 percent).  This new rating was assigned 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5051.  Under this Code, replacement of the 
shoulder joint of the major upper extremity with a prosthesis 
warrants a 100 percent evaluation for 1 year following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for 1 month 
following hospital discharge pursuant to 38 C.F.R. § 4.30.  
Thereafter, a 60 percent evaluation is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5200 and 5203.  The minimum evaluation is 30 percent.  It is 
noted that Diagnostic Codes 5200 and 5203 do not provide for 
disability ratings in excess of 60 percent.  Thus, since the 
veteran has the maximum schedular rating available pursuant 
to Diagnostic Code 5051 for his postoperative residuals, the 
Board concludes that this issue has been resolved and is no 
longer on appeal to the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In the October 1997 rating decision, the RO denied a total 
rating based on individual unemployability.  The RO also 
denied entitlement to benefits based on disability due to 
hospitalization, medical or surgical treatment, examination 
or training pursuant to 38 U.S.C.A. § 1151 for the veteran's 
right shoulder disorder.  The veteran subsequently submitted 
a Notice of Disagreement on the denial of both these issues 
later that same month.  In a July 1998 rating decision, the 
RO granted a total disability rating as a result of 
individual unemployability, effective August 5, 1997.  No 
Notice of Disagreement was received from the veteran 
regarding the effective date of this award.  In view of the 
foregoing, the issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

Also in July 1998, the RO issued a Statement of the Case on 
the issue of entitlement to benefits based on disability due 
to VA treatment pursuant to 38 U.S.C.A. § 1151.  However, 
there is no evidence that a Substantive Appeal was received 
within the period of time prescribed by law.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  Accordingly, the Board has no 
jurisdiction to consider this issue.

In a December 1998 rating decision, the RO denied the 
veteran's claim of entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The veteran was 
informed of this adverse decision in January 1999.  The 
veteran's Notice of Disagreement was received in February 
1999, and a Statement of the Case was issued to the veteran 
in March 1999.  However, no Substantive Appeal is on file 
regarding this issue.  Therefore, the Board has no 
jurisdiction to consider this issue.


FINDINGS OF FACT

1.  All relevant evidence has been obtained and reviewed in 
the instant case, and no further development of the case is 
warranted.

2.  Subsequent to ratings in 1983, the veteran's next claim 
for an increased disability evaluation for his right shoulder 
disorder was received by the RO on November 30, 1993.

3.  The veteran's right shoulder disorder had been rated as 
20 percent disabling on the basis of loose movement or 
dislocation under Diagnostic Code 5203 from 1981 until the 
Board's March 1997 decision which held that he was entitled 
to a 30 percent rating under Diagnostic Code 5202 as of 
November 30, 1993.

4.  In addition to loose movement and dislocations, the 
veteran's right shoulder has been manifested by arthritis, 
pain and decreased range of motion since 1989; he underwent a 
right total shulder arthroplasty in October 1994.

5.  The evidence on file, including the veteran's account of 
his right shoulder problems, does not reflect that his right 
shoulder was productive of frequent episodes of dislocation 
and guarding of all arm movements in the year prior to 
November 30, 1993.

6.  The veteran's right shoulder disorder was not manifest by 
ankylosis, fibrous union of the humerus, nonunion of the 
humerus (false, flail joint), or loss of the head of the 
humerus (flail shoulder) prior to October 24, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a right shoulder disorder prior to November 30, 
1993, based upon malunion of the humerus, recurrent 
dislocation or loose movement are not met.  38 U.S.C.A. 
§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
Diagnostic Codes 5202 and 5203 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994, based upon malunion 
of the humerus, recurrent dislocation or loose movement are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5202 and 5203 (1999).

3.  The criteria for a separate disability rating of 20 
percent for a right shoulder disorder based upon degenerative 
arthritis of the right shoulder with painful motion are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.302, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (1999); VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  A review of the service medical records 
reflects that beginning in 1977 the veteran received 
intermittent treatment for problems related to his right 
shoulder.  He was hospitalized in January 1979 at which he 
underwent a Putti-Platt repair of the right shoulder due to 
recurrent subluxations.  The same surgical procedure was 
performed again in March 1979.  He was subsequently 
hospitalized in December 1979, at which time he underwent 
modified reconstruction of the right shoulder.  The diagnosis 
was recurrent subluxation of the right shoulder and status 
post Putti-Platt repair, right shoulder.  Subsequently, the 
veteran was placed on limited duty.  In October 1980 a 
physical evaluation board determined that the veteran was fit 
for duty.

A VA examination was performed in August 1981.  At that time 
the veteran reported that he worked as a welder since 
December 1980 and had missed approximately 3 days of work.  
The veteran indicated that following the surgery in December 
1979 he had not experienced a recurrence of the dislocation.  
The report indicates that the veteran is right-handed.  He 
stated that he had to learn to do things left-handed.  Also, 
he stated that he was unable to lift anything over 20 pounds 
over his head, and that he was unable to push things with his 
shoulder.  His arm could only pull about 35-40 pounds and his 
shoulder popped and ground.  The veteran also reported that 
he experienced a dull ache all the time in the right shoulder 
especially when he moved his right arm too fast to get 
something or if he moved the wrong way he felt a sharp pain.  
He received temporary relief by putting moist heat or 
medicine on his shoulder.  Additionally, he indicated that he 
was taking pain medication and he was doing strengthening 
exercises.

The examination showed a well-healed, post surgery scar, on 
the deltopectoral groove on the right shoulder.  The examiner 
noted that the scar measured 11 centimeters, and that it was 
well healed and nontender.  Range of motion of the right 
shoulder on abduction and on flexion was to about 137 
degrees.  Internal rotation was to 25 degrees and external 
rotation 60 degrees.  The range of motion testing was 
associated with some pain in the shoulder.  There was no 
atrophy of the muscles.  The strength of the deltoids and the 
triceps was about 4+/5, as compared to 5/5 on the left side. 
Reflexes were symmetrical in both upper extremities.  No 
sensory deficit was noted.

X-rays of the right shoulder showed an orthopedic fixation 
screw which overlaid the glenoid.  A second fixation device 
overlaid the proximal humerus.  This device presumably 
secured ligamentous attachment.  The glenohumeral joint 
appeared widened and with stress there was apparent 
inferolateral displacement of the humeral head.

The diagnosis was status post Putti-Platt and Bristow 
procedures for chronic and recurrent dislocation of the right 
shoulder.  The residuals were subjective pain, functional 
limitation, weakness, subluxation, and a well-healed 
cicatrix.

By an October 1981 rating decision, the RO granted service 
connection for postoperative residuals, dislocation of the 
right shoulder, the major extremity, this disability was 
rated as 20 percent disabling under Diagnostic Code 5203, the 
code for impairment of the clavicle or scapula, including 
loose movement or dislocation.

The veteran was hospitalized at a VA facility in May 1982.  
At that time, it was reported that roentgenograms showed a 
posterior subluxation of the right shoulder with the screw 
impinging on the humeral head.  The veteran underwent the 
removal of the screw and lengthening of the subscapularis 
tendon and the application of a shoulder spica cast.  He was 
discharged in June 1982 with a diagnosis of posterior 
subluxation of the right shoulder, status post anterior 
reconstruction.  He received follow-up treatment at a VA 
medical facility in June 1982.

In a July 1982 rating decision, the RO increased the 20 
percent rating in effect for dislocation of the right 
shoulder to 100 percent effective from May 28, 1982, pursuant 
to 38 C.F.R. § 4.30 and reduced the 100 percent to 20 percent 
effective from October 1, 1982, under Diagnostic Code 5203.

In December 1982 the veteran was hospitalized at a VA 
facility at which time he underwent an examination under 
anesthesia and an arthroscopy of the right shoulder.  The 
discharge diagnosis was recurrent subluxation--dislocation, 
multi-directional, right shoulder.  In February 1983 he was 
hospitalized at a VA facility at which time he underwent a 
right posterior bone block.  The discharge diagnosis was 
recurrent posterior dislocation, right shoulder.  The veteran 
continued to receive treatment at a VA facility in 1983 and 
1984 for his service-connected right shoulder disability.  

In an April 1983 rating decision, the RO increased the 20 
percent evaluation in effect for dislocation of the right 
shoulder to 100 percent effective from February 14, 1983, 
pursuant to 38 C.F.R. § 4.30 and reduced the 100 percent to 
20 percent effective from May 1, 1983, under Diagnostic Code 
5203.  By a rating decision of August 1983, the convalescent 
rating was extended through July 1983 and the 20 percent 
rating under Diagnostic Code 5203 was restored effective 
August 1, 1983.

The veteran perfected a timely appeal to the Board on the 
issue of entitlement to a disability rating in excess of 20 
percent for the right shoulder disorder.  However, he 
withdrew this appeal by correspondence dated in March 1984.  
See 38 C.F.R. § 20.204.  He specifically stated that if there 
was a reoccurrence of the dislocation of his shoulder, he 
would reopen his claim at that time. 

VA treatment records include a notation dated December 15, 
1984, which reflects that the veteran was one year post right 
posterior bone block procedure for recurrent posterior 
subluxation.  The veteran complained of constant pain, which 
was worse with weather.  Also, he could not lift heavy 
objects.  Physical examination showed "total G-H [and] 
scapulo-thoriacic."  Range of motion was as follows:  
abduction to 80 degrees, flexion to 90 degrees, internal 
rotation to 10 degrees, and external rotation to 10 degrees.  
It was noted that all motion appeared to be "scapulo[-
]thoracic motion."  Diagnostic impression was "chronic 
frozen shoulder."  

VA medical records dated in September 1985 reflect that the 
veteran was seen for sharp pain and an overall ache which he 
reported was getting worse.  It was noted that most of his 
motion was scapular.  Abduction was to 100 degrees, adduction 
to 30 degrees, forward flexion to 130 degrees, backward 
extension to 15 degrees, internal rotation to 90 degrees, and 
external rotation was to 5 degrees.

In January 1986, VA medical records show that it was found 
that the veteran's right shoulder problems were stable.  It 
was noted that he had applied for a job with the Post Office, 
and that he needed a statement regarding his work 
limitations.  His right shoulder was also found to be stable 
in February 1986, although it was noted that there was 
residual pain and reduction in the right shoulder after 
service-connected injury and multiple reconstructive 
surgeries.  The veteran was referred to occupational therapy 
for strength and function measurements regarding his possible 
job with the Post Office in 1986.  Occupational therapy found 
that the veteran had 127 degrees of active shoulder 
abduction, and 115 degrees forward flexion at the side.  He 
demonstrated 5+ strength in all movements of his right upper 
extremity, and grip strength was equal on the left and right.  
Also, the veteran was able to correctly lift a 70 pound box 
from the floor to his waist, and then carry it to table.  The 
veteran reported no shoulder or back pain during this 
exercise.  Therefore, it was determined that the veteran's 
current strength, range of motion, and work attitude would 
allow him to function well in a Post Office job.  

VA medical records dated in January 1987 note that the 
veteran was working in construction as he did not obtain the 
job with the Post Office.  

VA medical records show that the veteran was seen in December 
1989 for increased right shoulder pain of 3 days duration.  
He reported no acute trauma at that time.  He was assessed 
with arthritis.  Further, it was noted that he had marked 
decreased range of motion, without effusion or crepitus.  

The veteran was seen at a VA medical facility in February 
1990 for severe pain of the right shoulder and difficulty 
moving his right arm.  It was noted that he was employed as a 
mail handler with intermittent right shoulder pain that 
occurred several times a day, and lasted about 3 to 5 
minutes.  Range of motion included abduction to 90 degrees, 
and noted that he was able to flex to the other shoulder.  
However, he had very limited extension and internal rotation.  
Records from March and April 1990 note that the veteran had 
no further dislocations of his shoulder since his 1983 
surgery.  However, in March 1990 he was treated for 
complaints of increased pain developing over 4 months.  He 
specifically reported sharp pain with physical movement.  
There was found to be good stability of the right shoulder, 
but limited range of motion.  Abduction (glenohumeral) was 
only 45 degrees, with no external rotation, and okay internal 
rotation and forward flexion.  

In a May 1991 VA medical statement, it was recommended that 
the veteran not work longer than a 10 hour shift nor lift 
more than 70 pounds, as tolerated, due to the arthritis and 
limitation of motion of the right shoulder.

In December 1991 it was reported that the veteran had 
degenerative joint disease of the right shoulder which was 
slowly worsening.  He was working 10 hours per day, 6 days 
per week.  The veteran felt that this was the most he could 
do with the 70-pound lifting and overhead working 
restrictions.  His employer reportedly wanted him to work 12 
hours, 7 days a week.  He was seen in October 1992 
complaining of right shoulder pain.  An examination showed 
decreased range of motion without pain.  The assessment was 
degenerative joint disease of the right shoulder.

When seen in April 1993, the veteran reported chronic pain, 
24-hours per day in the right shoulder to the right elbow, 
hand and fingers.  He stated that he was working 40 to 50 
hours per week as a United States Postal Service mail 
handler.  Moreover, he stated that his shoulder problem did 
not keep him from doing his job.  Moist heat gave some pain 
relief.  He continued with home physical therapy and tried a 
TENS unit without relief.  An examination showed abduction to 
90 degrees, external rotation to 45 degrees, extension to 90 
degrees, internal rotation to "L4."  There was no tenderness 
to palpation and no evidence of swelling.  The assessment was 
degenerative joint disease of the right shoulder.

When evaluated in August 1993, it was reported that there was 
no impingement of the right shoulder.  The examination was 
positive for apprehension and a posterior jerk.

On November 30, 1993, the RO received a letter from the 
veteran requesting a reevaluation for his service-connected 
right shoulder disability.  He reported that the pain in his 
right shoulder was increasing in severity and there was a 
decrease in the range of motion.  When he reached forward 
with his right arm he felt a sharp pain in the shoulder joint 
that made him lose control of the arm.  He also reported that 
the doctors at the VA medical facility wanted to do another 
operation on his shoulder.  However, he was of the opinion 
that four operations were sufficient and that he should not 
be subjected to another operation.

A VA examination for compensation purposes was conducted on 
March 1994.  At that time the veteran reported that he worked 
as a mail handler for the United States Postal Service.  He 
complained of recurrent dislocation of the right shoulder 
associated with pain.  Further, he reported that since his 
last surgery, he felt that the shoulder kept slipping out of 
its socket, especially when he was asleep and the shoulder 
was relaxed.  He also complained of soreness of the right 
shoulder.  He had an 11.5-centimeter by 5-millimeter scar on 
the right shoulder, anteriorly.  The scar was described as 
linear and white in color.  There was no tenderness, 
depression, or ulceration.  Moreover, the scar was not 
elevated or attached to the underlying tissue.  Both 
shoulders appeared to be at the same level on normal 
standing.  There was no atrophy of the shoulder girdle 
muscles.  The veteran complained of pain with resistance on 
testing the strength of the arm and shoulder muscles on 
internal rotation, external rotation, abduction and arm 
extension.  Range of motion of the right shoulder was forward 
flexion and elevation 0 to 110 degrees, abduction to 98 
degrees, internal rotation to 35 degrees, and external 
rotation to 50 degrees.  All motion was associated with 
complaints of pain. Sensation was intact.  X-rays of the 
right shoulder showed that orthopedic hardware fixated the 
right humeral head and glenoid fossa.  There was significant 
osteophytosis present at the proximal humerus and glenoid.  
The joint space was significantly narrowed.  The diagnosis 
was history of recurrent right shoulder dislocation, treated 
surgically with residuals of discomfort, a well-healed scar, 
degenerative arthritis and limited motion.

The veteran was hospitalized at a VA facility in October 1994 
for right shoulder problems.  The clinical history indicated 
that since the most recent surgery in 1983 the veteran 
continued to experience symptoms of pain, loss of motion, and 
inability to use his right shoulder in daily activities.  X-
rays show end-stage degenerative joint disease.  The veteran 
was admitted for a total right shoulder arthroplasty.  The 
examination on admission showed that forward flexion of the 
right shoulder was 100 degrees, abduction 75 degrees, 
internal rotation thumb to the sacrum, and external rotation 
10 degrees.  There was mild crepitus on passive flexion and 
extension, and tenderness to the posterior aspect of the 
shoulder.  There were well-healed anterior and posterior 
incisions.  The strength in the upper and lower extremities 
was 5/5 with the exception of the triceps which was 4/5.  The 
veteran underwent a right total shoulder arthroplasty.  He 
was discharged later in October 1994 with a diagnosis of 
right shoulder degenerative joint disease.

In a November 1994 rating decision, the RO confirmed a 20 
percent evaluation in effect for the service-connected right 
shoulder disability through October 23, 1994, and assigned a 
100 percent rating based upon the surgery through November 
30, 1994.  The RO assigned a schedular 100 percent rating 
under 38 C.F.R. § 4.71A Diagnostic Code 5051 (shoulder 
replacement), effective from December 1, 1994 to November 30, 
1995, and a 30 percent rating effective December 1, 1995, 
under Diagnostic Code 5203-5051.

The evidence on file shows that the veteran continued to 
receive intermittent treatment at a VA medical facility for 
his right shoulder disorder following his October 1994 
surgery.  

The veteran testified at hearings in May and November 1996.  
His testimony was primarily about his the right shoulder 
symptoms subsequent to the arthroplasty in October 1994.  In 
May 1996 he testified that he had been placed on duty 
restrictions in 1992.  He was not to lift more than 70 pounds 
or to work more than 10 hours per day.  Nevertheless, he 
testified that prior to his surgery he was able to do all the 
job assignments at the place of his employment.  The veteran 
contended that he had a "frozen shoulder" prior to his 
October 1994 surgery, and that "frozen shoulders" do not go 
away.  The veteran also testified that the loose screws in 
his shoulder from the VA surgeries prior to October 1994 
caused additional damage to his right shoulder, and resulted 
in his need for the total arthroplasty.  The veteran provided 
similar testimony at his November 1996 hearing.  He 
reiterated his contention that the treatment records from 
December 1984 showed that he had ankylosis of his right 
shoulder.

It is noted that the veteran submitted several statements 
throughout the course of his appeal that the deterioration of 
his right shoulder resulting in the total arthroplasty was 
the result of the loose screws from his previous VA 
operations.  In an August 1995 statement, the veteran 
contended that he should be assigned a 100 percent disability 
rating for his right shoulder disorder from January 1986 to 
October 1994, and that VA "buy back" the sick leave he had 
used because of his shoulder.  He asserted that he was 
entitled to this rating because VA was responsible for the 
additional damage to his right shoulder as a result of the 
loose screws.  The veteran contended that the VA doctor who 
performed his surgery did not explain this potential danger, 
nor was it identified by the VA on subsequent medical 
treatment.

The case came before the Board in March 1997.  As stated 
above, the Board identified the issues on appeal as: 1) 
entitlement to a rating in excess of 20 percent for a right 
shoulder disability prior to October 24, 1994; and 2) 
entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
noted that the treatment records from December 1991 to 
October 1993 did not show malunion of the humerus or frequent 
dislocations of the scapulohumeral joint with guarding of all 
arm movements.  However, it was also noted that the veteran's 
complaints found in his statement of November 30, 1993, were 
indicative of frequent recurrent dislocations of the right 
shoulder, and that he reported recurrent dislocations of the 
right shoulder at the March 1994 VA examination.  Based on 
these contentions, and the examination conducted prior to the 
October 1994 surgery, the Board was of the opinion that the 
evidence as a whole reflected that, as of November 1993, the 
veteran was experiencing frequent recurrent dislocations and 
that he had to be very careful as to how he used the right 
shoulder.  Resolving reasonable doubt in favor of the 
veteran, the Board concluded that he was entitled to a 30 
percent disability rating for his right shoulder disability 
under Diagnostic Code 5202, effective November 30, 1993.  

The veteran appealed the Board's decision to the Court.  In a 
December 1998 decision, the Court noted that the veteran 
contended in his August 1995 statement that he wanted a 100 
percent rating from January 1986 to the October 1994 surgery.  
It was also noted that the veteran alleged he was entitled to 
a higher rating because previous surgeries by VA doctors had 
resulted in loose screws in his shoulder which caused his 
problems and which necessitated the total right shoulder 
replacement.  Further, the Court found that while the Board 
granted an increased rating of 30 percent, it did not analyze 
the higher ratings which may or may not have been applicable 
to the veteran's claim.  Moreover, the Board did not discuss 
how the veteran's pain affected his condition despite its 
findings that his assertions of pain were credible.  
Regarding the effective date of November 30, 1993, the Court 
stated that the Board should have assigned an effective date 
pursuant to 38 U.S.C.A. § 5110(b)(2) and also 38 C.F.R. 
§ 3.400(o)(2).  The Court noted that it had interpreted this 
statute and the accompanying regulation to mean that the 
Board was required to ascertain the earliest possible 
effective date.  See, e.g., Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  It was noted that in the instant case, the Board 
had chosen the date of the veteran's request for an increased 
evaluation.  The Court stated that the record contained the 
veteran's personal hearing testimony and medical records 
which could establish that the increase in his disability 
level occurred sometime prior to his November 1993 letter 
requesting an increased rating.  However, the Court found 
that the Board failed to discuss this evidence.  The Court 
concluded that this failure to discuss the evidence warranted 
a remand.

Following the Court's remand, the Board sent correspondence 
to the veteran in April 1999 to provide him with the 
opportunity to present any additional argument or evidence in 
support of his claim.  Later that same month, the veteran 
reported that there was no additional evidence to be 
submitted, and requested that his case be forwarded for 
review and consideration.

In a May 1999 decision, the Board found that the veteran was 
not entitled to a disability rating in excess of 20 percent 
for a right shoulder disorder prior to November 30, 1993, and 
that he was not entitled to a disability rating in excess of 
30 percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994.  The veteran appealed 
this decision to the Court.  

In a September 1999 Order, the Court granted Appellee's 
Motion to Remand and Stay Proceedings.  This Motion, dated in 
August 1999, stated, in part, that the Board's May 1999 
decision did not adequately provide a discussion with regard 
to the factors for consideration under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Therefore, it was asserted that a remand was in 
order for the Board to further discuss this matter in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, it was noted that the veteran had diagnoses of 
degenerative joint disease and complaints of pain with 
evidence of limited motion.  Thus, the Board was to consider 
and discuss whether the veteran was entitled to a separate 
rating for arthritis pursuant to 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks 
v. West, 8 Vet. App. 417, 420-21 (1991); and VAOPGCPREC 9-98.  
Moreover, it was asserted that in denying the veteran's claim 
for a rating in excess of 20 percent prior to November 30, 
1993, that it was not clear whether the Board considered all 
of the evidence in making this determination, including the 
veteran's hearing testimony, as required by the Court's 
December 1998 remand decision and the holding of Hazan, 
supra.  Accordingly, the Court vacated and remanded the 
Board's May 1999 Board for further proceedings consistent 
with the Court's Order.

In December 1999, the Board sent correspondence to the 
veteran to provide him with the opportunity to present any 
additional argument or evidence in support of his claim.  
Thereafter, in a statement dated in February 2000, the 
veteran provided additional arguments in support of his 
claim.  The veteran stated that the VA doctors who performed 
his October 1994 surgery informed him that the shoulder joint 
was beyond repair due to the fact that the screws had come 
loose since the time of the last operation.  Further, these 
doctors also noted that a lot of scar tissue had to be 
removed.  The veteran contended that the shoulder would not 
go from being just 30 percent disabling to being un-
repairable over the one-year period.  He asserted that he had 
evidence that the screws had been loose for some time, and 
that he had submitted evidence to show that VA should have 
removed the screws "when they completed their mission."  
The veteran also asserted that the Report submitted to the 
Board regarding his October 1994 surgery showed that the 
shoulder head was both marked and deformed from the screws.  
Further, he noted and summarized various medical definitions 
included in this Report.  The veteran contended that if the 
shoulder was not beyond repair, and only needed to be fixed, 
then VA performed an unnecessary procedure and should be held 
liable for malpractice.  Moreover, the veteran noted that no 
VA doctor or X-ray technician ever saw in the prior X-rays 
that the screws were loose, and that the evidence present in 
the claim shows that the two screws were loose for "Quite 
some Time."  The veteran further contended that the evidence 
on file showed he had shoulder atrophy prior to the 1994 
surgery.  In fact, he reported that there was evidence of 
shoulder atrophy from as early as 1984.  He asserted that the 
fact that the screw was bent proved that there was 
impingement of the shoulder joint.  Also, he asserted that if 
a screw worked loose and was in the joint and the humerus was 
hitting the screw stopping the humerus from moving and 
causing pain with every movement there would be more than a 
definite reasonable doubt that the shoulder joint should have 
been rated at more than 30 percent.  He contended that the 
fact that the head had been worn down suggests that there was 
a "loss of head" and guarding of all motion.  Based on the 
foregoing, the veteran requested that VA rate his right 
shoulder disability at 80 to 100 percent disabling for the 
one year prior to the surgery.


Legal Criteria.  The disability must be reviewed in relation 
to its history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the veteran's right shoulder 
is considered the major upper extremity.

Under Diagnostic Code 5200, a 30 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the major upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation.  A 50 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (1999).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major arm when motion is 
possible to the shoulder level.  A 30 percent rating requires 
that motion be limited to midway between the side and 
shoulder level.  A 40 percent rating requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (1999).

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the major upper extremity with 
moderate deformity, or for infrequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level.  A 30 
percent rating requires malunion of the humerus with marked 
deformity, or frequent episodes of dislocation and guarding 
of all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 80 
percent rating is assigned when there is loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Code 5202 
(1999).

Under Diagnostic Code 5203, a 20 percent rating requires 
nonunion of the clavicle or scapula with loose movement or 
dislocation.  The maximum schedular rating available under 
this diagnostic code is 20 percent.  Therefore, this Code 
does not provide a basis for assignment of a disability 
rating in excess of 30 percent.

Diagnostic Code 5051 provides for shoulder replacement 
(prosthetic implant).  While the veteran has had several 
surgical procedures on his right shoulder, he did not have 
actual replacement of the shoulder joint with a prosthesis 
prior to the total arthroplasty of October 24, 1994.  
Consequently, Diagnostic Code 5051 is not for application for 
the issue of entitlement to a disability rating in excess of 
20 percent prior to November 30, 1993, or the issue of 
entitlement to a disability rating in excess of 30 percent 
for the period from November 30, 1993, to October 24, 1994.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The general counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA general counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
DC 5003 and section 4.59 would be available.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1999).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2).  "Application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 38 
C.F.R. § 3.157(b)(1) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination. 

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

If an increase in disability occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98.


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the 
veteran's claim for an increased evaluation is well-grounded.  
VA has afforded the veteran several medical examinations, 
obtained medical records from health care providers who have 
treated the veteran, and provided the veteran with an 
opportunity to present pertinent testimony at personal 
hearings.  The veteran has not identified any additional 
pertinent evidence that is not of record.  Accordingly, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).

A rating in excess of 20 percent for a right shoulder 
disorder prior to November 30, 1993, based upon loose 
movement or recurrent dislocations pursuant to Diagnostic 
Codes 5202 and 5203.  A review of all the evidence of record 
shows that all of the ratings assigned prior to receipt of 
the veteran's claim on November 30, 1993, were final as of 
that date.  38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. 
§§ 20.1100, 20.1103.  This includes the April 1983 rating 
decision, since the veteran withdrew his appeal in March 
1984.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations 
which are final and binding, including decisions of ... degree 
of disability ... will be accepted as correct in the absence 
of clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  The Board is of the opinion that the 
veteran has not alleged clear and unmistakable error with 
respect to the prior rating decisions.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which" the increase in 
disability was factually ascertainable within the year prior 
to the claim for an increased rating.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); Hazan, 
supra. 

In the instant case, the veteran's formal claim for an 
increased disability rating for his right shoulder was 
received on November 30, 1993.  Although the medical records 
show treatment for various problems regarding the veteran's 
right shoulder in the VA treatment records, the veteran did 
not make an application for an increased disability rating 
prior to that date; prior to that statement, he did not 
submit medical records for the RO's consideration, nor did he 
indicate his belief that he was entitled to additional 
benefits due to his right shoulder disorder, nor was a VA 
report of examination received by the RO.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(b)(1).  Therefore, the Board must 
look at all of the evidence of record to determine whether an 
increase in disability was factually ascertainable prior to 
November 30, 1993.

Prior to receipt of his claim in November 1993, the veteran's 
right shoulder disorder had been rated under Diagnostic Code 
5203.  As noted above, this rating code provides for nonunion 
of the clavicle or scapula with loose movement or 
dislocation.  The maximum schedular rating available under 
this diagnostic code is 20 percent.

As noted above, under Diagnostic Code 5202, a 30 percent 
rating is provided for malunion of the humerus with marked 
deformity, or frequent episodes of dislocation and guarding 
of all arm movements.  The Board will first consider whether 
the evidence reflects the presence of such impairment prior 
to November 30, 1993.

When the Board granted the increased rating of 30 percent in 
March 1997, it specifically noted the veteran's statements 
indicating shoulder dislocation in his claim of November 30, 
1993, and the March 1994 VA examination.  Therefore, the 
Board found that the veteran was entitled to a 30 percent 
disability rating under Diagnostic Code 5202.  However, the 
objective medical evidence on file shows no reports of 
shoulder dislocation from the time of the 1983 surgery to the 
November 1993 claim.  The evidence considered in making this 
finding includes, but is not limited to, the VA medical 
treatment records on file from the early 1990s.  The 
veteran's assertions of shoulder dislocations do not, in and 
of themselves, constitute competent medical evidence.  It was 
only after the veteran made his November 1993 claim that 
objective medical evidence was obtained to confirm shoulder 
dislocation.  Thus, there is no competent medical evidence of 
frequent dislocations of the scapulohumeral joint prior to 
November 30, 1993.  Moreover, even taking into consideration 
the veteran's account of his right shoulder problems prior to 
November 30, 1993, including the information provided at his 
two personal hearings, the evidence of record does not 
indicate that there was guarding of all arm movements.  
Significantly, when he was seen in April 1993, the veteran 
reported that he worked 40 to 50 hours per week, and that his 
shoulder problems did not keep him from doing his job.  When 
evaluated in August 1993, there was a competent medical 
finding of no impingement of the right shoulder.  
Consequently, the Board concludes that there is no objective 
evidence on file to support a finding that the veteran met or 
nearly approximated the criteria for a disability rating in 
excess of 20 percent under Diagnostic Code 5202, prior to 
November 30, 1993.


A rating in excess of 30 percent for a right shoulder 
disorder for the period from November 30, 1993, to October 
24, 1994, based upon loose movement or recurrent dislocations 
pursuant to Diagnostic Codes 5202 and 5203.  The veteran 
reported that he had experienced dislocations of his arm at 
the March 1994 VA examination, and his various statements, 
including those made at his two personal hearings, show he 
had to take special precautions with his right arm at work 
due to the pain and overall increased severity.  As stated 
above, in the March 1997 decision the Board was of the 
opinion that this evidence reflected that the veteran was 
experiencing frequent recurrent dislocations and that he had 
to be very careful as to how he used the right shoulder.  
Accordingly, the Board held that he was entitled to a 30 
percent disability rating pursuant to Diagnostic Code 5202.  
The Board will now consider whether the severity of the 
veteran's right shoulder disorder warranted a disability 
rating in excess of 30 percent under Diagnostic Codes 5202 
and 5203.

As noted above, under Diagnostic Code 5202, a rating in 
excess of 30 percent requires fibrous union of the humerus, 
or nonunion of the humerus (a false, flail joint), or loss of 
the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Code 5202 (1999).  The maximum schedular rating available 
under Diagnostic Code 5203 is 20 percent.  Therefore, this 
Code does not provide a basis for assignment of a disability 
rating in excess of 30 percent.

With respect to the criteria for disability ratings in excess 
of 30 percent under Diagnostic Code 5202, the Board 
acknowledges that the medical evidence, including the various 
X-ray reports, does show that a screw fixation device 
overlaid the proximal humerus prior to October 24, 1994.  
This device presumably secured ligamentous attachment.  
Further, the veteran has asserted in various statements and 
testimony, including his February 2000 statement, that the 
fact that these screws were loose and the fact that his 
shoulder was in such bad condition as to necessitate the 
October 1994 surgery show that there was impingement of the 
shoulder joint, and that there was also impairment of the 
humerus.  However, a review of all the medical evidence on 
file does not show a medical finding of fibrous union of the 
humerus, or nonunion of the humerus (false flail joint), or 
loss of head of the humerus (flail shoulder), prior to 
October 24, 1994.  In fact, the veteran himself contended in 
his February 2000 statement that no VA doctor or X-ray 
technician ever identified the loose screws prior to the 
October 1994 surgery.  Therefore, the veteran is not entitled 
to a disability rating in excess of 30 percent under 
Diagnostic Code 5202 for the period from November 30, 1993, 
to October 24, 1994.  

The Board notes that the veteran has asserted on several 
occasions that his right shoulder was frozen.  At both of his 
personal hearings, the veteran noted the December 15, 1984, 
notation of "chronic frozen shoulder," in support of this 
contention.  However, a preponderance of the medical evidence 
on file shows that the right shoulder was not ankylosed.  The 
majority of the medical records show that the veteran's right 
shoulder had abduction to 90 degrees or more.  For example, 
he had abduction to 90 degrees in February 1990 and when he 
was seen in April 1993.  The March 1994 VA examination showed 
abduction to 98 degrees and that the veteran complained of 
pain on all movements.  With respect to Diagnostic Code 5200, 
the Board finds that the preponderance of the medical 
evidence on file is against a finding of ankylosis.  Thus, it 
is axiomatic that there is no competent medical diagnosis on 
file of intermediate ankylosis.  As noted above, a review of 
the range of motion findings shows that in April 1993 the 
veteran had abduction to 90 degrees, while the March 1994 VA 
examination showed abduction to 98 degrees.  Further, as 
noted above, the evidence on file, including the veteran's 
hearing testimony, shows that he was still able to perform 
his job as a mail handler prior to the October 1994 surgery, 
and that this job involved repetitive use of his shoulder.  


Separate rating for arthritis, pain and limitation of motion 
of the right shoulder.  The evidence reflects that in 
December 1989 the veteran presented complaints of right 
shoulder pain.  It was noted that he had marked decreased 
range of motion.  The assessment was arthritis.  VA General 
Counsel in VAOPGCPREC 9-98 held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Where additional disability is 
shown, a veteran rated under a diagnostic code for 
instability could also be compensated under 5003 and vice 
versa.  Prior to the Board's decision of March 1997 the 
veteran's right shoulder disorder had been rated under 
Diagnostic Code 5203, the code for impairment of the clavicle 
or scapula, including loose movement or dislocation.  The 
Board, in the March 1997 decision, held that the veteran was 
entitled to a 30 percent rating for his right shoulder 
disorder under Diagnostic Code 5202, which as noted above 
provides a 30 percent rating for malunion of the humerus with 
marked deformity, or frequent episodes of dislocation and 
guarding of all arm movements.  Thus, it can be concluded 
that the 20 percent rating in effect prior to November 30, 
1993, and the 30 percent rating in effect from November 30, 
1993, until October 24, 1994, were based on impairment 
separate and apart from arthritis and limitation of motion.  
Likewise, Diagnostic Code 5003 does not appear to allow 
consideration of loose motion and dislocation.  Since the 
plain terms of Diagnostic Codes 5202/5203 and 5003 suggest 
that those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of shoulder dysfunction under both Codes would not 
amount to pyramiding under 38 C.F.R. § 4.14.  Inasmuch as the 
veteran had arthritis and loose movement/dislocation of the 
right shoulder prior to October 24, 1984, he may be rated 
separately under Diagnostic Codes 5003 and 5202/5203.  See 
VAOPGCPREC 23-97.

The X-ray findings of arthritis of the right shoulder meet 
the threshold requirements for an evaluation under Diagnostic 
Code 5003.  Degenerative joint disease is rated based on 
limitation of motion of the joint involved.  The guidelines 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 must be considered in 
evaluating the severity of the veteran's right shoulder 
disorder.  

A comparison of the range of motion of the veteran's right 
shoulder with the criteria for limitation of arm motion under 
Diagnostic Codes 5201 reveals that the veteran did 
demonstrate limitation of motion to the shoulder level or 90 
degrees, which meets the criteria for a 20 percent rating for 
limitation of motion of the arm.  The veteran has complained 
of painful motion with all movements of the shoulder.  In 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995) the Court held 
that where limitation of motion of a joint of joints was 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the Diagnostic 
Code applicable to the joint or joints involved, the 
corresponding rating under the code will be assigned.

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  The Court has held that the Board must articulate 
how pain on use was factored into its decision.  See Tucker 
v. West, 11 Vet. App. 369, 373 (1998); DeLuca at 208.  The 
veteran has asserted that he has pain with all movements of 
the shoulder.  The Board has found the veteran's testimony as 
to pain with movement of the right shoulder to be credible.  
Nevertheless, he was able to continue with his work as a mail 
handler.  He demonstrated the ability to move his arm to 
shoulder level.  Further, he still was able to lift 
sufficient weight to continue in a job which required 
repetitive lifting.  

Based on the X-ray findings of degenerative joint disease, 
the limitation of motion to the shoulder level and the 
functional loss due to pain, the Board has concluded that a 
separate rating of 20 percent, but no more, under Diagnostic 
Codes 5003 and 5201 is warranted.  Under Diagnostic Code 
5201, the veteran is entitled to a disability rating in 
excess of 20 percent if motion of the arm is limited to 
midway between the side and shoulder level.  A review of the 
evidence on file regarding the range of motion of the 
veteran's right shoulder, including the medical records and 
the veteran's various statements and hearing testimony, does 
not reflect that the veteran had limitation of motion to this 
degree prior to October 24, 1994.  As noted above, the range 
of motion findings in April 1993 and on the March 1994 VA 
examination reflect motion to shoulder level.  The Board 
again notes that despite his complaints of pain, the veteran 
has testified, under oath, that he was still able to do all 
duties of his place of employment prior to the October 1994 
surgery.  Thus, even taking into consideration the veteran's 
account of painful motion of the right shoulder, as well as 
the criteria found at 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board concludes that there is simply no objective evidence to 
support a finding that the veteran meets or nearly 
approximates the criteria for a disability rating in excess 
of 20 percent under Diagnostic Code 5201 for the period prior 
to October 24, 1994.  Reasonable doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Thus, with consideration of the factors found at 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board concludes that the 
evidence clearly shows that the veteran was entitled to no 
more than a separate 20 percent rating for his right shoulder 
disorder on the basis of arthritis with painful motion.  The 
Board concludes that a review of all of the evidence on file 
does not support a finding that the veteran meets or nearly 
approximates the criteria for a disability rating in excess 
of 20 percent based upon arthritis with painful motion prior 
to October 24, 1994.


Extraschedular Rating.  As an additional matter, the Board 
notes that review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Although the veteran sought outpatient treatment for his 
right shoulder, his last hospitalization prior to October 
1994 was in 1983.  Thus, the Board finds that the evidence of 
record does not support a finding of frequent episodes of 
hospitalization in the instant case.  Furthermore, while the 
veteran was given certain restrictions for his employment - 
as shown by the May 1991 VA medical opinion - the Board finds 
that these restrictions did not result in marked interference 
with employment.  This finding is supported by the fact that 
when he was seen in April 1993, the veteran reported that he 
worked 40 to 50 hours per week, and that his shoulder problem 
did not keep him from doing his job.  Moreover, at his May 
1996 hearing, the veteran testified, under oath, that prior 
to his October 1994 surgery, he was able to do all the job 
assignments at the place of his employment.


ORDER

A schedular disability rating in excess of 20 percent for a 
right shoulder disorder prior to November 30, 1993, pursuant 
to Diagnostic Codes 5202 and 5203, is denied.

A schedular disability rating in excess of 30 percent for a 
right shoulder disorder for the period from November 30, 
1993, to October 24, 1994, pursuant to Diagnostic Codes 5202 
and 5203, is denied.

Entitlement to a separate disability rating of 20 percent for 
degenerative joint disease of the right shoulder is granted, 
subject to regulations governing the award of monetary 
benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

